UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: FactorETF Trust Address of Principal Business Office 635 Westfield Ave. (No. & Street, City, State, Zip Code): Elizabeth, NJ 07208 Telephone Number (including area code): (781) 572-2144 Name and address of agent for SR Services, LLC service of process: 300 Delaware Avenue Suite 800 Wilmington, DE 19801 New Castle County With copies of Notices Michael D. Mabry, Esquire and Communications to: Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Stuart J. Rosenthal Factor Advisors, LLC 635 Westfield Ave. Elizabeth, NJ 07208 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [ ] NO [X] Item 1. Exact name of registrant. FactorETF Trust. Item 2. Name of state under the laws of which registrant was organized or created and the date of such organization or creation. The Registrant is a Delaware statutory trust. The Registrant filed a certificate of trust with the Secretary of State of the State of Delaware on July 1, 2009. Item 3. Form of organization of registrant. Delaware statutory trust. Item 4. Classification of registrant. Management company. Item 5. (a) The Registrant is an open-end management company. (b) The Registrant intends to register as a non-diversified investment company for purposes of the Investment Company Act of 1940, as amended. Item 6. Name and address of each investment adviser of registrant. Factor Advisors, LLC 635 Westfield Avenue Elizabeth, NJ 07208 Item 7. Name and address of each officer and trustee of the registrant. Name and Address Position Held with the Trust Stuart J. Rosenthal President, Secretary, Treasurer, 635 Westfield Avenue Chief Compliance Officer and Elizabeth, NJ 07208 Trustee Karlheinz Muhr Trustee 635 Westfield Avenue Elizabeth, NJ 07208 Item 8. Not applicable. Item 9. (a) The Registrant is not currently issuing and offering its securities directly to the public. (b) Not applicable. (c) The Registrant is not presently proposing to make a public offering of its securities. (d) The Registrant does not currently have any outstanding or issued securities. (e) Not applicable. Item 10. None Item 11. The Registrant has not applied and does not intend to apply for a license to operate as a small business investment company. Item 12. Not applicable. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on behalf of the registrant in the city of Elizabeth and the state of New Jersey on the 13 th day of July, 2009. FactorETF Trust By: /s/Stuart J. Rosenthal Stuart J. Rosenthal, President Attest: /s/Pamela J. Brewster
